Case 2:18-cv-13113-SDW-LDW Document 16 Filed 10/30/18 Page 1 of 1 PageID: 107



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                                  Hon. Susan D. Wigenton
 REJHANE LAZOJA,
                                                  Civil Action No. 18-cv-13113 (SDW) (LDW)
                                    Plaintiff,
                      v.                          STIPULATION OF DISMISSAL WITH
 KRISTJEN NIELSEN, IN HER                         PREJUDICE
 OFFICIAL CAPACITY AS SECRETARY
 OF UNITED STATES DEPARTMENT
 OF HOMELAND SECURITY, et al.,
                                  Defendants,

       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff and

Defendants, by their respective counsel, that all claims that were or could have been

brought in the above-captioned action by Plaintiff against the Defendants, their

agents, servants, and employees are dismissed with prejudice and without costs,

attorneys’ fees, expenses, or disbursements to any party.

       AND FURTHERMORE, the Government represents that, prior to the filing of

this stipulation, it has deleted any copies of Plaintiff’s data in its possession, and that

said data had been preserved for the purposes of the above-captioned litigation.

 Dated:        Newark, New Jersey
               October 30, 2018

 COUNCIL ON AMERICAN-ISLAMIC                      CRAIG CARPENITO
 RELATIONS NEW JERSEY                             United States Attorney for the District of
                                                  New Jersey

 By:    /s/ Jay Rehman                            By:   /s/ Daniel W. Meyler
        JAY REHMAN                                      DANIEL W. MEYLER
        Attorneys for Plaintiff                         Assistant United States Attorney
                                                        Attorneys for Defendants



                                            -1-
